Exhibit 10.1

 

SALE OF GOVERNMENT PROPERTY
AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF CONTRACT

1. AMENDMENT TO INVITATION FOR BIDS NO.:

2. EFFECTIVE DATE

 

PAGE 1 OF 3 PAGES

SUPPLEMENTAL AGREEMENT NO.:14

05/13/08

3.  ISSUED BY

 

DEFENSE REUTILIZATION AND MARKETING SERVICE

INTERNATIONAL SALES OFFICE, ATTN:DRMS-J362

74 N WASHINGTON STREET

BATTLE CREEK MI 49017-3092

NAME AND ADDRESS WHERE BIDS ARE RECEIVED

 

DEFENSE REUTILIZATION AND MARKETING SERVICE INTERNATIONAL SALES OFFICE,
ATTN:DRMS-J362

74 N WASHINGTON STREET

BATTLE CREEK MI 49017-3092

o AMENDMENT OF INVITATION FOR BIDS NO. (See Item 6)

DATED

x MODIFICATION OF CONTRACT NO. (See Item 8)

99-0001-0002

DATE

06/13/01

6. THIS BLOCK APPLIES ONLY TO AMENDMENTS INVITATIONS FOR BIDS

The above numbered invitation for bids is amended as set forth in Item 9.
Bidders must acknowledge receipt of this amendment unless indicated otherwise in
Item 11 prior to the hour and date specified in the invitation for bids, or as
amended, by one of the following methods:

 

(a)                 By signing and returning           copies of this amendment;

(b)                By acknowledging receipt of this amendment on each copy of
the bid submitted; or

(c)                 By separate letter or telegram which includes a reference to
the invitation for bids and amendment number.

FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE ISSUING OFFICE PRIOR TO THE
HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR BID. If by virtue of
this amendment you desire to change a bid already submitted, such change may be
made by telegram or letter, provided such telegram or letter makes reference to
the invitation for bids and this amendment, and is received prior to the opening
hour and date specified.

7.  ACCOUNTING AND APPROPRIATION DATA (If required)

8.    THIS APPLIES ONLY TO MODIFICATION OF CONTRACTS

This Supplemental Agreement is entered into pursuant to authority of Mutual
Agreement

9.               DESCRIPTION OF AMENDMENT/MODIFICATION (Except as provided below
all terms and conditions of the document referenced in Item 5 remain in full
force and effect)

Whereas Contract 99-0001-0002 was entered into on June 13, 2001 by and between
the United States of America, hereinafter referred to as the Government, and
SURPLUS ACQUISTION VENTURE (SAV), LLC, hereinafter referred to as the
Contractor, and GOVERNMENT LIQUIDATION (GL), LLC, formed by the contractor to
serve as the entity that processes DRMS assets, hereinafter referred to as the
Purchaser, and whereas the contract involved the following in Invitation For Bid
99-0001:

 

0001: All Federal Stock Classes (FSCs) listed in Table IV-1 of solicitation on
the DRMS accountable record that are demilitarization code A, B, or Q, located
at various U.S. (to include Alaska and Hawaii), Puerto Rico and Guam military
installations.

 

 

 

 

 

 

THE HOUR AND DATE FOR RECEIPT OF BIDS  o  IS NOT EXTENDED,  o  IS EXTENDED UNTIL
             O’CLOCK

(LOCAL TIME)            DATE

I0. BIDDER/PURCHASER NAME AND ADDRESS (Include ZIP Code)

 

SURPLUS ACQUISITION VENTURE, LLC

2131 K Street NW, 4th Floor

Washington, DC 20037

11.  o BIDDER IS NOT REQUIRED TO SIGN THIS DOCUMENT

      x PURCHASE IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ORIGINAL AND 0
COPIES TO THE ISSUING OFFICE

 

 

12.  SIGNATURE FOR BIDDER/PURCHASER

15.  UNITED STATES OF AMERICA

 

 

BY

/s/ William Angrick

 

BY

/s/ Neil A. Watters

 

(SIGNATURE OF PERSON AUTHORIZED TO SIGN)

(SIGNATURE OF CONTRACTING OFFICER)

 13. NAME & TITLE OF SIGNER (Type or print)

WILLIAM ANGRICK

CEO

14 .  DATE SIGNED

05/13/08

16.  NAME OF CONTRACTING OFFICER. (Type or print)

NEIL A. WATTERS

17. DATE SIGNED

05/13/08

GPO : 1970 OF—390-461 (40-X)

STANDARD FORM 114D
JAN. 1970 EDITION
GENERAL SERVICES ADMINISTRATION
FPMR (41 CFR) 101-45.3
114-501

 

--------------------------------------------------------------------------------


 

CONTRACT NUMBER 99-0001-0002

Supplemental Agreement 14

 

WHEREAS, it has been determined that the following actions will serve the best
interest of the Government and Contractor:

 

a.  To extend the performance period of sales contract number 99-0001-0002 by
180 days;

 

b.  To modify the product pool available to be delivered under this contract
during the contract extension period;

 

c.  To provide for a termination clause whereby either party, with 60 days
written notice to the other party, may terminate the contract without cost to
the Government; and

 

d.  The Contractor’s revenue share will be increased to 39.5 percent during the
contract extension period for property issued to the Contractor commencing with
Delivery Order 358.

 

NOW, therefore, it is mutually agreed between the parties hereto:

 

Part II, GENERAL STATEMENTS OF CONTRACT TERMS, is modified as follows:

 

Paragraph B, Product Pool and Property Flow, the following language added
therein:

 

B. PRODUCT POOL AND PROPERTY FLOW

 

During the 180-day extension, hereinafter referred as “contract extension”,
Contractor will receive property at CONUS locations to include Alaska, Hawaii,
and Guam. Contractor is only entitled to property that appears on a Delivery
Order during the contract extension. The product pool during the contract
extension will primarily consist of demilitarization code A items. The
Government will utilize this contract as the primary channel for the disposition
of usable surplus property that survives Reutilization, Transfer, and Donation
(RTD) screening and is determined by DRMS to be “safe to sell”. However, the
Government, in its sole discretion, during the contract extension, may include
certain demilitarization code B and Q items on a Delivery Order, or exclude
certain demilitarization code A items from sale, based on national security
concerns. Contractor will be guaranteed property with a minimum monthly
acquisition value of $100,000,000, averaged over the term of the contract
extension. Upon mutual decision between DRMS and the Contractor, the product
pool may include non-DRMS assets that are not on the DRMS accountable record.
Title to these assets will remain with the Government until resale to the
Contractor’s purchaser(s) and removal of the items from Government premises. The
Contractor will be required to account for, identify, and pay DRMS separately
for non-DRMS assets. A 12% sales fee applies to the resale of these assets
instead of the typical revenue share identified elsewhere in this contract. DRMS
has the option to phase-out the property stream at any location once DRMS awards
Invitation For Bid (IFB) 08-0001.

 

Paragraph D, Phase-In and Performance Period, the following language added
therein:

 

D. PHASE-IN PERIOD AND PERFORMANCE PERIOD

 

Performance period of this contract is extended 180 days. The contract may be
terminated by either party without cost to the Government upon a 60-day written
notice to the other party. Notice of termination may be issued anytime after the
issuance of Delivery Order 358.

 

Part VI, ADDITIONAL TERMS AND CONDITIONS OF SALE, is modified as follows:

 

2

--------------------------------------------------------------------------------


 

Article Two, Section 1, Performance Period, the following language is added
therein:

 

Performance period of this contract extension is 180 days until December 19,
2008. The contract may be terminated by either party without cost to the
Government upon a 60-day written notice to the other party. Notice of
termination may be issued anytime after the issuance of Delivery Order 358.

 

Article Three, Section 1(A), R/T/D Review is deleted in its entirety during the
contract extension period.

 

Contractor is only entitled to property that appears on Delivery Order 358 and
thereafter.

 

Article Twenty-One, Section 2, Cessation of Property Referrals, is deleted in
its entirety and the following language included therein:

 

There shall be no further referrals of property by DRMS for sale to Contractor
from the Wind-Up commencement date forward. Submission of monthly reports shall
continue until Wind-Up is completed.

 

Article Twenty-One, Section 3, Conduct of Wind-Up is deleted in its entirety and
the following language included therein:

 

From the Wind-Up commencement date forward, Purchaser and Contractor shall
perform their remaining obligations hereunder in accordance with the provisions
of this contract. If the Contractor is unable or unwilling to do so, or if DRMS
reasonably concludes that the value of its remaining interest in Contractor’s
net proceeds is at risk by reason of actual or threatened failure to comply with
provisions of the contract, DRMS may seek administrative or judicial relief to
preserve the value of such remaining interest in Contractor’s net proceeds.
Contractor must vacate all property from Government provided warehouse locations
within 90 days of the last Delivery Order. Property issued under this contract
must be removed from Government premises within 90 days of the last Delivery
Order.

 

Article Sixteen, Section 4(D)(5), Distributions, the following language is
included therein:

 

During the contract extension period, the Contractor’s revenue share is 39.5%
for all property issued from Delivery Order 358 and thereafter that is resold
under the terms and conditions of this contract.

 

The terms and conditions not specifically addressed in this contract
modification shall remain in full force and effect during the contract extension
period. Parties hereto acknowledge and agree that any terms and conditions of
sale contract number 99-0001-0002 that deviate from the explicit language of the
terms and conditions of this contract modification shall be considered
non-binding and of no force and effect.

 

//////////////////////////////////NOTHING
FOLLOWS/////////////////////////////////

 

3

--------------------------------------------------------------------------------